Case 1:18-cv-00713-PAB-SKC Document 27 Filed 02/12/19 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-cv-00713-PAB-SKC

  BEAMER THORNTON,

         Plaintiff,

  v.

  JOBEC, INC., a Colorado corporation,
  COLORADO HAMBURGER COMPANY, INC., a Colorado corporation, and
  FARMINGTON HAMBURGER COMPANY, INC., a New Mexico corporation,

         Defendants.


                                       FINAL JUDGMENT


         In accordance with the orders filed during the pendency of this case, and pursuant to Fed.

  R. Civ. P. 58(a), the following Final Judgment is hereby entered.

         Pursuant to the Order [Docket No. 26] of United States District Judge Philip A. Brimmer

  entered on February 8, 2019, it is

         ORDERED that Defendants’ Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6)

  [Docket No. 13] is GRANTED. It is further

         ORDERED that plaintiff’s claim is DISMISSED WITHOUT PREJUDICE. It is further

         ORDERED that judgment be entered in favor of defendants JOBEC, Inc., Colorado

  Hamburger Company, Inc., and Farmington Hamburger Company, Inc., and against plaintiff

  Beamer Thornton. It is further

         ORDERED that defendants are awarded their costs, to be taxed by the Clerk of the Court

  pursuant to Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR 54.1. It is further
Case 1:18-cv-00713-PAB-SKC Document 27 Filed 02/12/19 USDC Colorado Page 2 of 2




        ORDERED that this case is closed.

        Dated at Denver, Colorado this 12th day of February, 2019.

                                                    FOR THE COURT:

                                                    Jeffrey P. Colwell, Clerk


                                                    By s/ S. Grimm
                                                      Deputy Clerk




                                               2
